Citation Nr: 1211014	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  08-14 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1961 to January 1965, from March 1965 to July 1968, and from November 1969 to November 1970. 

These matters come before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Wichita, Kansas.  

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The probative and competent clinical evidence of record is against a finding that the Veteran has bilateral hearing loss disability causally related to active service.

2.  The earliest clinical evidence of record of bilateral hearing loss is in 2007, approximately 36 years after separation from service.

3.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran's hearing loss disability is causally related to active service.

4.  The probative and competent clinical evidence of record is against a finding that the Veteran has tinnitus causally related to active service.

5.  The earliest clinical evidence of record of tinnitus is in 2007, approximately 36 years after separation from service

6.  The Veteran is less than credible with regard to any statements as to the onset date of his tinnitus as being in service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in, or aggravated by, active service, nor may it be presumed (as an organic disease of the nervous system) to have been so incurred or aggravated. 38  U.S.C.A. §§ 1101, 1110, 1137, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

2.  Tinnitus was not incurred in, or aggravated by, active service, and may not be presumed (as an organic disease of the nervous system) to have been so incurred or aggravated.  38 U.S.C.A. §§ 1112, 1113, 1110, 1137, 1154, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In VA correspondence to the Veteran in March 2007, VA informed him of what evidence was required to substantiate the claim, of his and VA's respective duties for obtaining evidence, and of the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable agency of original jurisdiction decision.  Because the VCAA notice was completed prior to the initial AOJ adjudication denying the claims, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini.  

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records (STRs), VA medical records, and the statements of the Veteran in support of his claims.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a further duty to obtain.   

A VA examination and opinion was obtained in September 2007.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination/opinion obtained in this case is adequate, as the opinion is predicated on a full audiometric examination of the Veteran and a review of his claims file, to include his STRs.  It considers the pertinent evidence of record, to include statements of the Veteran regarding in-service and post service acoustic trauma.  Rationale was provided for the opinion proffered.  In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiology examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The rationale for such a requirement is that the functional effects are for consideration in rating the disability.  As the Board finds, in the decision below, that service connection for bilateral hearing loss disability is not warranted, fully described functional effects are not needed;  nevertheless, the examiner did note that the Veteran reported difficulty understanding soft speech.   

With regard to the issue of entitlement to service connection for tinnitus, the Veteran has contended that the VA examiner did not consider the Veteran's assertions that he had tinnitus in service.  The Board acknowledges that the Veteran stated in April 2007 that to the "best of my knowledge, I started experiencing tinnitus" in service.  An April 2007 VA report also reflects that the Veteran reported an onset of tinnitus in service.  The September 2007 VA examination report reflects that the Veteran reported a gradual onset of tinnitus and that he could not remember a specific date.  The Board finds, as discussed in further detail below, that the Veteran's statements as to tinnitus in service are less than credible.  As the Veteran's assertions in this regard are less than credible, they need not be considered by the VA examiner, and a remand for such consideration is not warranted.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided). 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Legal criteria

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the determinative issue involves a medical diagnosis, competent medical evidence is required.  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury -to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of a decision of a superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 2009).  

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and hearing loss, as organic diseases of the nervous system, become manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (2011).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

Bilateral Hearing Loss

The Veteran avers that he has bilateral hearing loss disability as a result of active service.  The first element of a claim for service connection is that there must be evidence of a current disability.  The evidence of record includes a September 2007 VA examination report.  The report revealed that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
35
40
LEFT
10
10
30
35
50

The September 2007 VA examination report reflects that the Veteran does have current bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  

The second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of, an injury or disease.  

An April 2007 VA record (audiology consult) reflects that the Veteran reported eight years of military service with exposure to artillery noise exposure.  He reported no occupational noise exposure.  The Board notes that the Veteran's DD 214 of record reflects that he was in the Navy assigned to a ship.  He had a military occupational specialty as a medical assistant.  In addition, the STRs reflect that the Veteran was in the Navy and received training in pharmacy school and as a hospital corpsman.  

The Veteran, in support of his claim, stated that he was deployed during the Bay of Pigs and Operation Mongoose, and that he was aboard the USS Talladega.  The Bay of Pigs invasion was in April 1961, when the Veteran would have been in basic training.  In addition, there is no evidence that service during Operation Mongoose (a covert operation to inspire a Cuban revolution) would have resulted in the Veteran experiencing acoustic trauma.  Nevertheless, the Board acknowledges that service in the Navy would result in some acoustic exposure.  As such, the Board finds that the second element of a service connection claim, injury in service, has been met.

The third requirement for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury.  The Board finds, for the reasons noted below, that the third requirement for service connection has not been met.  

The Veteran's STRS are negative for any complaints of, or treatment for, hearing loss.  

A March 1961 report of medical examination for enlistment purposes reflects that the Veteran's hearing was normal upon whispered voice testing.  

June 1962 STRs reflect that he had ear trouble and his ear was irrigated with relief from pain.  Six days later, he reported a "constant earache of his right ear."  He denied trauma or pressure.  A subsequent notation reflects that the Veteran reported that it was "worse during evening - not bothered at night.  Dull aching."  Auralgan and Vioform HC were dispensed.

A December 1964 report of medical examination reflects that the Veteran had normal hearing upon whispered voice testing.

A March 1965 report of medical examination for re-enlistment purposes reflected normal hearing upon whispered voice testing.  In a report of medical history completed at that time, the Veteran denied ear trouble or running ears, although he noted four other problems.  

The October 1965 report of medical examination for the Navy enlisted nursing education program reflects hearing was normal on whispered voice testing.  The report of medical history reflects that the Veteran denied having had ear trouble or running ears.  The Board notes that he did report five other problems. 

The January 1967 report of medical examination for medical service corps program application reflects that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
-10
-10
0
LEFT
0
0
-10
-5
0

The Board follows the policy that STRs dated October 31, 1967 or earlier, are assumed (if not otherwise noted) to use American Standards Association (ASA) units rather than the current International Standards Organization (ISO) units.  To convert the units, the Board adds 15 decibels to 250 Hz., 15 decibels to 500Hz, 10 decibels to 1,000 Hz, 10 decibels to 2000 Hz, 10 decibels to 3,000 Hz., and 5 decibels to 4,000 Hz.   When properly converted, the January 1967 results revealed that pure tone air thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
0
5
LEFT
15
10
0
5
5

In Hensley v. Brown, 5 Vet. App. 155, 157 (1993) the Court held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Thus, the January 1967 audiology testing results reflect normal hearing bilaterally.  

The January 1967 report of medical history reflects that he denied having had any ear trouble or running ears.  The Board notes that he did report five other problems.

A July 1968 report of medical examination for discharge purposes reflects that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
-10
-5
0
LEFT
-10
-10
-10
0
5

The July 1968 audiology testing results reflect normal hearing bilaterally.  

The Veteran's September 1969 report of medical examination reflects that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
0
LEFT
0
0
0
-
0

The September 1969 audiology testing results reflect normal hearing bilaterally.

The Veteran's September 1969 report of medical history reflects that he denied hearing loss, ear trouble, and running ears, although he noted two other problems.

An undated STR, which notes an x-ray date of September 1969 and that the Veteran was a Hospital Corpsman First Class, reflects that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
-
LEFT
10
5
5
10
-

A STR summary of the Veteran's December 1969 to January 1970 hospitalization for a disability not at issue outlined his medical history.  It reflects that the Veteran had the usual childhood diseases without sequela, was a smoker, has worn glasses for 12 years, and has perennial allergic rhinitis.  It is negative for any complaints of, or finding of, hearing loss.  Upon examination, it was noted that the Veteran's ears were normal.  

The Veteran's October 1970 report of medical examination for discharge purposes reflects that the Veteran had normal hearing on whispered voice testing.  The Veteran's report of medical history reflects that he denied hearing loss, although he noted two other problems.

As noted above, in Hensley v. Brown, 5 Vet. App. 155, 157 (1993) the Court held that the threshold for normal hearing is from 0 to 20 decibels; thus, all of the Veteran's audiology testing in service reflects normal hearing.  

The Veteran underwent a VA audiology examination in September 2007.  The report reflects the opinion of the examiner that the's Veteran's current hearing loss disability is less likely as not caused by, or a result of, the Veteran's military service.  The Board finds that the VA examiner's opinion is probative as the examiner has the expertise necessary to render a competent opinion, the opinion was based on a review of the Veteran's claim's file, and the examiner noted that there was no documentation of reported hearing loss in service; thus, it was less likely as not that the current disability was causally related to service.  The Board notes that there is no competent clinical evidence of record that the acoustic trauma in service produced a delayed onset of noise induced hearing loss many years later.  The Board acknowledges that the examiner stated that the Veteran's hearing evaluations in 1967, 1968, and 1969 revealed normal hearing sensitivity within normal limits bilaterally, with no threshold greater than 0 db.  The reports in 1967, 1968, and 1969 do reflect normal hearing at all levels bilaterally, however some of the thresholds are above 0.  Nevertheless, the Board finds that the examiner's opinion is still adequate, as none of the Veteran's numerous STRs reflects abnormal hearing loss.  

The Board acknowledges that VA regulations do not necessarily preclude service connection for hearing loss that first met the 38 C.F.R. § 3.385 requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, in the present claim, the probative clinical opinion of record is against such a finding of service connection.  In addition, there is no clinical evidence of record supporting entitlement to service connection.  

The Board notes that the Veteran may sincerely believe that he has bilateral hearing loss disability which was incurred or aggravated by active service.  The Board acknowledges that the Veteran has training in the medical field; however, he has not been shown to have training in audiology.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value.  Even if the Board were to find that it had some probative value due to the Veteran's training as a physician's assistant, the Board finds that the opinion of an audiologist has more value than that of the Veteran, as the audiologist has specialized training and expertise in the pertinent medical field.

The Veteran asserts that only one of his auditory examinations was addressed by the RO.  The Board has acknowledged that the Veteran had two audiology tests in 2007, both are associated with the claims file, both reflect current hearing loss disability, both are by the same audiologist, and neither provides a clinical opinion that the Veteran's current hearing loss disability is causally related to active service.  

The Veteran asserts that the audiologist should be the final authority in determining etiology; the Board has already found that the audiologist's opinion is more probative than the Veteran's.  

The Veteran asserts that STRs of record do not include those prior to March 1966; however, as noted above, pertinent STRs are of record. 

The Board notes that the Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., hearing difficulty).  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  To this extent, the Board finds that the Veteran is competent to report that he has current hearing loss.  However, the Veteran has not stated that he had hearing loss in service or within one year of service.  In addition, and importantly, the earliest clinical evidence of hearing loss is in April 2007, more than thirty six years after separation from service.  The Board also finds that if the Veteran had hearing loss in service, or at the time of final separation, it would have been reasonable for him to have noted it on his numerous reports of medical history in March 1965 (denied ear trouble), October 1965 (denied ear trouble), September 1969 (denied hearing loss), and October 1970 (denied hearing loss); however, he did not.  See Buchanan v. Nicholson,  451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.) 

The Board finds that the more than three decades between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for bilateral hearing loss disability because the third criterion for service connection has not been met.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Tinnitus

The Veteran avers that he has tinnitus as a result of active service.  The first element of a claim for service connection is that there must be evidence of a current disability.  Tinnitus is a noise in the ears, such as ringing, buzzing, roaring, or clicking.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).  The Board acknowledges that the Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., tinnitus).  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

As discussed above, the Board also finds that the second element has been met by the Veteran's exposure to some acoustic trauma consistent with service in the Navy as a Hospital Corpsman.  The Board finds, for the reasons noted below, that the third requirement for service connection has not been met.  

The September 2007 VA examination report reflects the opinion of the examiner that the Veteran's tinnitus is less likely than not caused by, or a result of, the Veteran's military service.  The examiner's rationale was based on the fact that the Veteran's STRs were negative for tinnitus, and his hearing loss disability is less likely as not related to service.  In this regard, the Board notes that the examiner noted that the Veteran denied ototoxic drugs as an etiology for tinnitus; thus, indicating the tinnitus is related to his hearing loss.   

The Veteran avers that he believes his tinnitus began when he was assigned to the Marine Corps from 1961 to 1965.  The Board finds that the Veteran's contention is less than credible.  The Board finds that if the Veteran had tinnitus from that time, it would have been reasonable for him to have reported it, rather than deny ear trouble as he did in March 1965, October 1965, January 1967, September 1969, and October 1970.  Not only are the STRs negative for complaints of tinnitus, but they show a denial of ear trouble.  The Board finds that the records and numerous denials which are contemporaneous to his service are more credible than his statements made more than 30 years later for purposes of a disability claim.  While the Board may not ignore a Veteran's testimony simply because he stands to gain monetary benefits, his personal interest may affect his credibility.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991), See also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  Although it may be reasonable for a Veteran to have not reported an ear infection which was acute and transitory and had resolved in 1962, the Board finds it would not be reasonable to deny tinnitus if it were continuous or chronic from 1965 (or earlier) to discharge in 1970.  In addition, the January 1970 STR which provides a summary of the Veteran's medical history and reflects that the Veteran had the usual childhood diseases without sequela, was a smoker, has worn glasses for 12 years, and has perennial allergic rhinitis, is negative for any complaints of, or finding of, tinnitus.  Finally, the Board notes that the Veteran's STRs reflect numerous complaints for things other than tinnitus (e.g. a rash on his legs, an earache, sinus trouble, upper respiratory infection, hurt ankle, weeping vesicles on his fingers, a hurt shoulder, pain in his testicle, viral syndrome, flu syndrome, chest pain, and gastric distress.)  Again, the Board finds that if the Veteran complained of those problems, it would have been reasonable for him to have complained of chronic tinnitus, and for it to have been noted in his STRs; it is not.  See Buchanan v. Nicholson,  451 F.3d 1331, 1336 (Fed. Cir. 2006) See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

The Veteran asserts that the "Merck Manual of diagnosis and therapy" states that common causes of tinnitus include acoustic trauma.  The Board does not disagree with the Merck Manual; however, the Board finds that the competent credible evidence does not show that the Veteran has tinnitus due to acoustic trauma in service.  

The Veteran asserts that he does not believe that he had an exit physical examination upon discharge.  The Veteran separated from service, for the final time, on November 2, 1970.  He underwent a discharge physical examination on October 30, 1970, at which time, he denied ear trouble, running ears, or hearing loss.  

The Board also finds that the more than three decades between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board acknowledges that the Veteran has training in the medical field; however, he has not been shown to have training in audiology or to have the expertise of the VA examiner.  As such, his lay opinion is less probative than that of the audiologist.  In addition, the Veteran has stated that the audiologist should be the final authority on the issue.  

In the absence of demonstration of continuity of symptomatology by credible evidence, or a competent clinical opinion relating the current tinnitus to service, the initial clinical demonstration of tinnitus more than 35 years after separation from service is too remote to be reasonably related to service.  Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for tinnitus because the third criterion for service connection has not been met.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied. 



	(CONTINUED ON NEXT PAGE)

REMAND

The Veteran avers that he has a back disability causally related to active service, to include as due to field exercises and falling in a trench in approximately 1963 or 1964.  (The Veteran further averred, in his December 2007 notice of disagreement, that his STRs from 1961 to 1965 do not appear to have been considered by the RO.  The Board notes that STRs from that time frame are associated with the claims file and do not reflect any complaints of, or treatment for, a back injury.)  

The Veteran has further stated that when he injured his back, he also injured his ankle, was treated at the US Army Hospital at Camp Kue Okinawa, and was placed in a cast.  (See April 2007 statement.)  The Board finds that if the Veteran was hospitalized at the Camp Kue Okinawa Army Hospital, inpatient records may be useful in adjudicating the Veteran's claim.  In this regard, the Board notes that during the 1960s it became standard practice for military medical facilities to maintain separate records for in-patient treatment.  These records are independent from, and not filed with, the individual STRs, but are filed by year and place of treatment at the NPRC. 

The earliest clinical evidence of record of a back disability is from 1983, more than a decade after separation from service.  The claims file includes a September 1983 private record from A.A.A. radiology.  The record reflects "[m]inimal anterior wedging of mid dorsal vertebral bodies is noted and is consistent with developmental wedging of these vertebrae."  No corresponding records reflecting the reason why an x-ray was taken are associated with the claims file.  An October 1987 private record from A.A.A. radiology reflects "slight prominence of the mid dorsal kyphotic curve, and there is mild to moderate anterior wedging of four mid dorsal bodies."  No corresponding records reflecting the reason why an x-ray was taken are associated with the claims file.  The Board finds that any such records would be useful in adjudicating the claim.  

The claims file includes private medical records dated in January 1993, including from Dr. M.M.  A report of a January 1993 MRI reflects findings of multiple wedged, mid thoracic, vertebral bodies indeterminate for acute versus chronic disease, and considerable kyphosis.  The record reflects that the examiner did not have a previous film for comparison.  The record also states "[c]onsidering the history and symptoms, acute fractures seem likely."  Private records detailing the Veteran's "history and symptoms" are not associated with the claims file.  The Board finds that such records would be useful in adjudicating the claim.

The Board also notes that the Veteran's STRs indicate that the Veteran had several periods of service.  The Board finds that the Veteran's service personnel records may be useful in adjudicating the Veteran's claim.

If, and only if, any clinical records reflect that the Veteran has a back disability which may be causally related to active service, the Board finds that a VA examination should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to complete and submit a VA Form 21-4142, Authorization and Consent to Release Information, for records of treatment for his back for January 1983 to December 1993, to include the reasons for radiographs in September 1983, October 1987, and January 1993, and to include records from his primary care physician Dr. W.F. Cox, Jr.  After securing any necessary authorization or medical releases, request and associate with the claims all records received.  The Veteran should be informed that he must cooperate fully with VA's efforts to obtain such records. 

2.  Request the Veteran to identify if he was an inpatient at the U.S. Army Hospital at Camp Kue, Okinawa, Japan, and if so, the month and year of such hospitalization.  If the Veteran avers that he was an inpatient, attempt to obtain any hospital records, which may be filed by month, year, and hospital, at the National Personnel Records Center (NPRC). 

3.  Attempt to obtain the Veteran's service personnel records and associate them with the claims file. 

4.  If, and only if, any clinical records reflect that the Veteran has a back disability which is as likely as not causally related to active service, the Board finds that a VA examination should be obtained.  The clinician should provide a complete rationale for his or her opinion and should consider the entire claims file.  

5.  Thereafter, readjudicate the issue of entitlement to service connection for a back disability.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant and his representative an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


